DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-4 and 8-10 the prior art does not teach “…a display driver circuit, comprising sub-pixel driver circuits disposed in an array, wherein the sub-pixel driver circuits are configured to output drive signals; a repair driver circuit, configured to provide sub-pixels with drive signals when the display driver circuit needs compensation; repair switch circuits, connecting to a signal output terminal of the repair driver circuit and a signal output terminal of the display driver circuit, and configured to connect the signal output terminal of the repair driver circuit to signal output terminals of the sub-pixel driver circuits to be compensated when the sub-pixel driver circuits need compensation; and a sensing circuit, configured to sense a sub-pixel point of the display panel to be compensated- wherein the repair driver circuit is disposed in a single column relative to the sub- pixel driver circuits, the repair driver circuit and the sub-pixel driver circuits located in the same row are electrically connected to the same one of scan signal lines, and the repair driver circuit located in the same column are electrically connected to the same one of data signal lines.”
Regarding claims 5-7, the prior art doesn’t teach “…a display driver circuit, comprising sub-pixel driver circuits disposed in an array, wherein the sub-pixel driver circuits are configured to output drive signals; a repair driver circuit, configured to provide sub-pixels with drive signals when the display driver circuit needs compensation: repair switch circuits, connecting to a signal output terminal of the repair driver circuit and a signal output terminal of the display driver circuit, and configured to connect the signal output terminal of the repair driver circuit to signal output terminals of the sub-pixel driver circuits to be compensated when the sub-pixel driver circuits need compensation; and a sensing circuit, configured to sense a sub-pixel point of the display panel to be compensated; wherein the repair driver circuit is disposed in a row relative to the sub-pixel driver circuits, the repair driver circuit located in the same row is electrically connected to the same one of scan signal lines, and the repair driver circuit and the sub-pixel driver circuits located in the same column are electrically connected to the same one of data signal lines.”
Regarding claims 11 and 13-14, the prior art does not teach “…a display driver circuit, comprising sub-pixel driver circuits disposed in an array, wherein the sub-pixel driver circuits are configured to output drive signals; a repair driver circuit, configured to provide sub-pixels with drive signals when the display driver circuit needs compensation; repair switch circuits, connecting to a signal output terminal of the repair driver circuit and a signal output terminal of the display driver circuit, and configured to connect the signal output terminal of the repair driver circuit to signal output terminals of the sub-pixel driver circuits to be compensated when the sub-pixel driver circuits need compensation; and a sensing circuit, configured to sense a sub-pixel point of the display panel to be compensated.; wherein the repair driver circuit is disposed in a single column relative to the sub- pixel driver circuits, the repair driver circuit and the sub-pixel driver circuits located in the same row are electrically connected to the same one of scan signal lines, and the repair driver circuit located in the same column are electrically connected to the same one of data signal lines.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625